In a wrongful death action, 35-79 160th Street Club, Inc., appeals from an order of the Supreme Court, Nassau County (Kelly, J.), entered December 19,1983, which granted plaintiff’s motion for leave to enter a default judgment as against appellant and set the case down for an inquest and assessment of damages, and denied appellant’s cross motion to vacate its default. 11 Order reversed, as an exercise of discretion, without costs or disbursements, motion denied and cross motion granted, on condition that appellant pays plaintiff the sum of $500. The payment of the $500 shall be made within 10 days after service upon appellant of a copy of the order to be made hereon, with notice of entry. If the condition is not complied with, then order affirmed, with costs. U While we do not countenance the dilatory and neglectful course of conduct exhibited by appellant, and thus impose an appropriate sanction, we find that under the circumstances of this case the cross motion to vacate the default should have been granted (see McElheron v Indian Hollow Elementary School, 99 AD2d 827). Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.